STATE OF WEST VIRGINIA 

                                                    SUPREME COURT OF APPEALS

                                                                                                FILED
In re C.C.-1, K.C., M.C., D.C., and C.C.-2                                                   June 11, 2018
                                                                                         EDYTHE NASH GAISER, CLERK
No. 18-0090 (Mercer County 16-JA-66, 67, 68, 69, and 70)                                 SUPREME COURT OF APPEALS
                                                                                             OF WEST VIRGINIA 



                                                          MEMORANDUM DECISION
        Petitioner D.B., the children’s step-father, by counsel Joshua J. Lawson, appeals the
Circuit Court of Mercer County’s January 3, 2018, order terminating his custodial rights to C.C.-
1, K.C., M.C., D.C., and C.C.-2.1 The West Virginia Department of Health and Human
Resources (“DHHR”), by counsel Mindy M. Parsley, filed a response in support of the circuit
court’s order. The guardian ad litem (“guardian”), Catherine Bond Wallace, filed a response on
behalf of the children in support of the circuit court’s order. On appeal, petitioner argues that the
circuit court erred in terminating his custodial rights without first granting him a post-
dispositional improvement period.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        On April 20, 2016, the DHHR filed an abuse and neglect petition that alleged that
petitioner and the mother abused drugs and alcohol and engaged in domestic violence in front of
the children.2 The petition also alleged that the children disclosed to the DHHR that petitioner
strangled the mother in front of them, threatened C.C.-1 with physical violence, and drove while
intoxicated with C.C.-2 in the vehicle. Petitioner waived the preliminary hearing.

      On June 3, 2016, the circuit court held an adjudicatory hearing and found that petitioner
abused and neglected the children based upon his stipulation. The circuit court granted
                                                            
              1
          Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W.Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W.Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183
W.Va. 641, 398 S.E.2d 123 (1990). Additionally, because two of the children have the same
initials, they will be referred to as C.C.-1 and C.C.-2, respectively, throughout this memorandum
decision.
              2
                  Petitioner is married to the children’s mother and is their step-father.
 

                                                                   1

 
petitioner’s motion for a post-adjudicatory improvement period, which required him to complete
substance abuse treatment, gain stable housing, address domestic violence issues, and complete
the Batterers Intervention and Prevention Program (“BIPPS”). Petitioner was arrested on May 1,
2017, for strangling the mother and was subsequently placed on home incarceration. On May 19,
2017, the DHHR filed a motion to terminate petitioner’s custodial rights alleging that he failed to
complete substance abuse treatment, gain stable housing, address the domestic violence issues,
or complete BIPPS education.

        After multiple continuances of the dispositional hearing, the circuit court held a final
dispositional hearing on December 1, 2017. Petitioner moved to continue to participate in his
post-adjudicatory improvement period. However, both the guardian and the DHHR objected to
an extension. The DHHR presented evidence from two CPS workers that petitioner failed to
consistently comply with services until after he was placed on home incarceration, and
subsequently probation and that petitioner had not had any visits with the children during the
proceedings because the children were afraid of him and did not want to see him. Petitioner
admitted that he did not comply with services at the beginning of the proceedings. He explained
that he and the mother were “in a bad situation,” their housing was unstable, and they were
abusing drugs and alcohol. He further stated that he changed within the past six months because
he wanted the children back and wanted to comply with services. He testified that he was not just
compliant because he was on probation and explained that his circumstances changed because he
now had an apartment and food in the home. Finally, he testified that he had not had in-person
contact with the children, only phone calls. Following petitioner’s testimony, the circuit court
noted that the children “are scared of [petitioner] and probably rightfully so,” and permanency
needed to be established. The circuit court found no reasonable likelihood that petitioner could
correct the conditions of abuse and neglect in the near future and that it was in the best interests
of the children to terminate his custodial rights. Ultimately, the circuit court terminated
petitioner’s custodial rights in its January 3, 2018, order.3 It is from this order that petitioner
appeals.

              The Court has previously established the following standard of review:

                     “Although conclusions of law reached by a circuit court are subject to de
              novo review, when an action, such as an abuse and neglect case, is tried upon the
              facts without a jury, the circuit court shall make a determination based upon the
              evidence and shall make findings of fact and conclusions of law as to whether
              such child is abused or neglected. These findings shall not be set aside by a
              reviewing court unless clearly erroneous. A finding is clearly erroneous when,
              although there is evidence to support the finding, the reviewing court on the entire
              evidence is left with the definite and firm conviction that a mistake has been

                                                            
              3
        The mother’s parental rights were also terminated and the children’s father’s custodial
rights were terminated. According to the parties, C.C.-1 is in a kinship placement and the
permanency plan is adoption in that home. M.C., D.C., and C.C.-2 are placed together in a foster
home and the permanency plan for those children is adoption in that home. K.C. is in Highland
Hospital’s residential treatment program. The permanency plan for K.C. is adoption following
her completion of the program.
                                                               2

 
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011). Upon our review, this Court
finds no error in the proceedings below.

        On appeal, petitioner argues that the circuit court erred in denying his motion for a post-
dispositional improvement period prior to terminating his custodial rights. However, the record
shows petitioner never moved for a post-dispositional improvement period. Instead he requested
to “continue with [his] improvement period[ ].” Therefore, petitioner is arguing on appeal that
the circuit court erred in denying him an extension of his post-adjudicatory improvement period.
In support, petitioner asserts that he complied with the terms and conditions of his post-
adjudicatory improvement period and family case plan for five months prior to the dispositional
hearing because he obtained stable housing, participated in services, and domestic violence
between he and the mother ceased. We do not find this argument persuasive.

       Under West Virginia Code § 49-4-610(2), a post-adjudicatory improvement period shall 
not exceed six months. Further, pursuant to West Virginia Code § 49-4-610(6),

       [a] court may extend any improvement period granted pursuant to subdivision (2)
       or (3) of this section for a period not to exceed three months when the court finds
       that the [parent] has substantially complied with the terms of the improvement
       period; that the continuation of the improvement period will not substantially
       impair the ability of the department to permanently place the child[ren]; and that
       the extension is otherwise consistent with the best interest of the child[ren].

        Petitioner admits that he initially failed to comply with services during his improvement
period. In fact, the record shows that his period of noncompliance lasted well over one year,
during which he failed to participate in drug screens, obtain stable housing, or address his
domestic violence issues through BIPPS education. Further, petitioner was arrested for strangling
the mother during his post-adjudicatory improvement period. The record also shows that
petitioner did not participate in visitation during the proceedings because the children did not
want to see him. Although petitioner argues that he was permitted to have phone calls with the
children, the circuit court noted at the dispositional hearing that the children “are scared of
[petitioner] and probably rightfully so.” According to petitioner, at the time of the dispositional
hearing, he was participating in BIPPS education, but he had not completed it. Based on this
evidence, petitioner failed to substantially comply with the terms and conditions of his post-
adjudicatory improvement period, despite two prior extensions thereto, and did not meet the
requisite burden to receive an additional extension of the same. Therefore, petitioner is entitled to
no relief in this regard.

      Further, we find no error in the circuit court’s termination of petitioner’s custodial rights.
West Virginia Code § 49-4-604(b)(6) provides that circuit courts are to terminate custodial rights

                                                 3

 
upon findings that there is “no reasonable likelihood that the conditions of neglect or abuse can
be substantially corrected in the near future” and that termination is necessary for the children’s
welfare. West Virginia Code § 49-4-604(c)(3) provides that no reasonable likelihood that the
conditions of abuse or neglect can be substantially corrected exists when “[t]he abusing parent . .
. ha[s] not responded to or followed through with a reasonable family case plan or other
rehabilitative efforts[.]”

        The evidence discussed above also supports the circuit court’s finding that there was no
reasonable likelihood that petitioner could substantially correct the conditions of abuse and
neglect in the near future. In regards to the best interests of the children, petitioner argues that the
children had not seen the improvements that he made or the “major changes in the relationship
between [petitioner] and [the mother],” including the absence of domestic violence in the home.
Petitioner further argues that “there is little likelihood the children will find permanency
together” and it is in the children’s best interests to allow petitioner and the mother to continue to
work on establishing a home for the children. However, there is no evidence that the children are
no longer afraid of petitioner or that they wish to see him. Also, as discussed, petitioner’s post-
adjudicatory improvement period lasted over a year and a half, and yet he still failed to address
the domestic violence issues in the home, as evidenced by his arrest for strangling the mother
and his failure to complete BIPPS education. Based on this evidence, termination of petitioner’s
custodial rights was in the best interests of the children.

      While petitioner argues that the least-restrictive dispositional alternative was not utilized,
we have held that

               “[t]ermination of parental[, custodial and guardianship] rights, the most
       drastic remedy under the statutory provision covering the disposition of neglected
       children, W. Va.Code [§] 49-6-5 [now West Virginia Code § 49-4-604] . . . may
       be employed without the use of intervening less restrictive alternatives when it is
       found that there is no reasonable likelihood under W. Va.Code [§] 49-6-5(b) [now
       West Virginia Code § 49-4-604(c)] . . . that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266
S.E.2d 114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W.Va. 558, 712 S.E.2d 55 (2011). As discussed, there was no
reasonable likelihood that petitioner could correct the conditions of abuse and neglect in the near
future and that termination of his custodial rights was in the children’s best interests. Therefore,
termination was appropriate here.

       Lastly, because the children’s biological father retains his parental rights, Lastly, this
Court reminds the circuit court of its duty to establish permanency for the children. Rule 39(b) of
the Rules of Procedure for Child Abuse and Neglect Proceedings requires:
       At least once every three months until permanent placement is achieved as
       defined in Rule 6, the Court shall conduct a permanent placement review
       conference, requiring the multidisciplinary treatment team to attend and report as
       to progress and development in the case, for the purpose of reviewing the progress
       in the permanent placement of the child.

                                                   4

 
Further, this Court reminds the circuit court of its duty pursuant to Rule 43 of the Rules of
Procedure for Child Abuse and Neglect Proceedings to find permanent placement for children
within twelve months of the date of the dispositional order. As this Court has stated,

               [t]he [twelve]-month period provided in Rule 43 of the West Virginia
       Rules of Procedures for Child Abuse and Neglect Proceedings for permanent
       placement of an abused and neglected child following the final dispositional order
       must be strictly followed except in the most extraordinary circumstances which
       are fully substantiated in the record.

Cecil T., 228 W.Va. at 91, 717 S.E.2d at 875, Syl. Pt. 6. Moreover, this Court has stated that

               [i]n determining the appropriate permanent out-of-home placement of a
       child under W.Va.Code § 49-6-5(a)(6) [1996] [now West Virginia Code § 49-4-
       604(b)(6)], the circuit court shall give priority to securing a suitable adoptive
       home for the child and shall consider other placement alternatives, including
       permanent foster care, only where the court finds that adoption would not provide
       custody, care, commitment, nurturing and discipline consistent with the child’s
       best interests or where a suitable adoptive home can not be found.

Syl. Pt. 3, State v. Michael M., 202 W.Va. 350, 504 S.E.2d 177 (1998). Finally, “[t]he guardian
ad litem’s role in abuse and neglect proceedings does not actually cease until such time as the
child is placed in a permanent home.” Syl. Pt. 5, James M. v. Maynard, 185 W.Va. 648, 408
S.E.2d 400 (1991).

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
January 3, 2018, dispositional order is hereby affirmed.


                                                                                         Affirmed.



ISSUED: June 11, 2018


CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Menis E. Ketchum
Justice Elizabeth D. Walker

Justice Loughry, Allen H., II suspended and therefore not participating.



                                                 5